—In an action to recover damages for architectural malpractice, the defendant Kirshenbaum & Tambasco, P. C., appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (I. Aronin, J.), dated June 14, 2000, as denied its motion for summary judgment dismissing the complaint and cross claims insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
*413The Supreme Court properly denied the appellant’s motion, inter alia, for summary judgment dismissing the complaint insofar as asserted against it. Although the appellant contends that the plaintiffs claim for architectural malpractice is barred by the three-year Statute of Limitations (see, CPLR 214 [6]), the record is insufficient to determine when the appellant’s professional relationship with the plaintiff ended (see, Methodist Hosp. v Perkins & Will Partnership, 203 AD2d 435).
The appellant’s remaining contention is without merit. Friedmann, J. P., Florio, Luciano and Feuerstein, JJ., concur.